Citation Nr: 9900181	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an April 1997 RO decision which denied the 
veterans claim for service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has prostate cancer as a result 
of his exposure to Agent Orange during his period of active 
service.  He asserts that, although he was never on the 
ground in Vietnam, he was exposed to Agent Orange by virtue 
of his flights through Vietnam airspace, landing in an area 
of Thailand, near Vietnam, which was likely sprayed with 
Agent Orange, his contact with servicemen who themselves had 
been in Vietnam and exposed to Agent Orange, and by his 
loading containers filled with Agent Orange.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim for service connection for prostate 
cancer, claimed as secondary to Agent Orange exposure.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.


CONCLUSION OF LAW

The veterans claim for service connection for prostate 
cancer, claimed as secondary to Agent Orange exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
November 1964 to August 1968, including over a year of 
foreign service.  His service records show that he was 
stationed in Okinawa for a period of time.  He was not 
awarded any medals which are indicative of combat or of 
service in Vietnam, nor does he claim he was ever on the 
ground in Vietnam.  His military occupational specialty was 
that of navigation and bombing trainer (related civilian 
occupation of radio repairman).  

The veterans service medical records do not reveal any 
evidence of prostate problems, including prostate cancer.

There are no pertinent medical records on file until the 
1990s.  Private medical records, dated in 1994 and 1995, show 
that the veterans prostatic specific antigen (PSA) was being 
monitored.  In August 1995, he underwent a biopsy of the 
prostate and was diagnosed as having well differentiated 
prostatic adenocarcinoma.  In September 1995, the veteran was 
admitted to the hospital for surgery.  A preoperative 
admission history and physical examination report reflects 
that the veteran had a history of an elevated PSA, at least 
as early as June 1994.  It was noted that the veteran had a 
family history of prostate problems in that his father died 
of prostate cancer.  The preoperative diagnosis was prostate 
carcinoma.  During the course of his hospitalization, he 
underwent a laparoscopic lymph node dissection and a radical 
perineal prostatectomy.  Surgical pathology studies confirmed 
prostate cancer.  Other medical records, dated to 1996, show 
that the veteran received treatment for postoperative 
prostate cancer. 

In an August 1996 statement, Barry R. Lee, M.D., indicated 
that the veteran was a patient of his who had undergone 
surgery for prostate cancer.  

In August 1996, the veteran filed a claim for service 
connection for prostate cancer, claimed as secondary to Agent 
Orange exposure.

In a May 1997 statement, the veteran related that in 1967 he 
was in Vietnamese airspace while on a flight from Okinawa to 
Bangkok, Thailand (with a stop in an area of Thailand which 
was close to Vietnam), and again on the return flight.  He 
submitted documents showing he made the flights, although 
they do not describe the route flown.  He said he believed he 
was exposed to Agent Orange during such flights.  The veteran 
related that he may have also been exposed to Agent Orange 
while loading supplies in Okinawa.

At a January 1998 RO hearing, the veteran testified that 
during his period of active duty he served as a bombing and 
navigation training specialist.  He said most of his overseas 
service was in Okinawa, but he also traveled aboard planes 
which flew at low levels over Vietnam and other countries 
which had been sprayed with Agent Orange.  He related that he 
was around people who had been exposed to Agent Orange, in 
that they flew aboard the planes he traveled on.  He also 
related that he was involved in loading chemicals, including 
what he was told was Agent Orange, even though it was not one 
of his designated responsibilities.  He said he was first 
diagnosed as having prostate cancer around 1995.  He said he 
told his doctors that he had been exposed to Agent Orange 
during service but never really discussed the matter any 
further with them. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for carcinoma, if manifest to a compensable 
level within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, is 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  In the case of a 
veteran with service in Vietnam, service incurrence will be 
presumed for certain diseases, including prostate cancer if 
manifest at any time after service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran claims service connection for prostate cancer.  
He says his prostate cancer is attributable to his being 
exposed to Agent Orange during his period of active duty.  
His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no further duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For a service 
connection claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); 
competent evidence showing incurrence or aggravation of a 
disease or injury in service (medical evidence or, in certain 
circumstances, lay evidence); and a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the claims file reveals no evidence showing that 
the veteran was ever on the ground in the Republic of 
Vietnam, nor does he assert otherwise.  He maintains he was 
in the airspace over Vietnam, while in transit between 
Okinawa and Thailand, but this does not constitute service in 
Vietnam, including service in the waters offshore or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  In a precedent opinion, the VA 
General Counsel reviewed this definition of service in 
Vietnam, for the Agent Orange presumption, and it was 
concluded that service in Vietnam did not encompass military 
missions flown in Vietnam airspace by a serviceman who was 
stationed elsewhere.  VAOPGCPREC 7-93.  The Agent Orange 
presumption also does not extend to alleged exposure outside 
of Vietnam (the appellant alleges such exposure, but has 
submitted no evidence of same).  Thus, the Agent Orange 
presumption does not apply to the instant case.  

There is no evidence to show the veteran had prostate cancer 
during service, or within one year of his separation from 
service (for the non-Agent Orange presumption of service 
incurrence).  Rather, the evidence shows that he was first 
diagnosed as having prostate cancer in the 1990s, many years 
after service.

In order for the claim to be well grounded, there would have 
to be competent medical evidence to demonstrate an 
etiological relationship between the veterans service and 
his prostate cancer.  Caluza, supra; Grottveit v. Brown, 
5 Vet. App. 91 (1993).  No such competent medical evidence of 
causality has been submitted.  Statements by the veteran, to 
the effect that he has prostate cancer due to Agent Orange 
exposure, do not constitute competent medical evidence of 
causality, since, as a layman, he has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since the Agent Orange presumption is inapplicable to this 
case, and as there is no competent medical evidence of 
causality, as discussed above, the veteran's claim for 
service connection for prostate cancer is implausible and 
must be denied as not well grounded.


ORDER

Service connection for prostate cancer, claimed as secondary 
to Agent Orange exposure, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
